Citation Nr: 1337247	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  13-06 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to January 1946.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center in St. Paul, Minnesota.  Jurisdiction over this claim is currently with the RO in Oakland, California.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the Virtual VA system to ensure a complete assessment of the evidence.  

The issue of entitlement to service connection for the cause of the Veteran's death (claimed as Dependency and Indemnity Compensation (DIC) benefits) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant filed a claim of entitlement to accrued benefits more than one year after the Veteran's death.

2.  At the time of the Veteran's death, there was no pending claim for VA benefits.


CONCLUSION OF LAW

The criteria for establishing entitlement to accrued benefits are not met.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2012); 38 C.F.R. § 3.1000 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Regarding the appeal for accrued benefits, the Board notes that the facts are established.  The Veteran did not have a claim pending at the time of his death and the appellant filed a claim of entitlement to accrued benefits more than one year after the Veteran's death.  In enacting the VCAA, Congress noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Where the law, and not the evidence, is dispositive of a claim, the VCAA is not applicable.  Id.  (VCAA not applicable to a claim for non-service-connected pension when the claimant did not serve on active duty during a period of war, as required by law).  The Court has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty-to-assist nor the duty-to-notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004 (June 23, 2004).  Because the law is dispositive in the instant appeal, the Board finds that the provisions of the VCAA are not applicable.

Accrued Benefits Legal Criteria

Upon the death of an individual receiving VA benefit payments, certain persons shall be paid periodic monetary benefits to which that individual was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000(a) (2013).  An application for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 3.1000(c) (2013).  There is no basis for an accrued benefits claim unless the individual from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  The provisions of 38 C.F.R. § 3.1000(d)(5) define a claim for VA benefits pending on the date of death as a claim "filed" with VA that had not been finally adjudicated by VA on or before the date of death.

Accrued benefits Analysis

After review of the record, the Board first finds that the appellant submitted a claim for accrued benefits, which was received by VA in March 2009, more than one year after the Veteran's death in February 2008.  The appellant contends that when she submitted VA Form 21-8416 (Medical Expense Report) in May 2008, she intended to receive accrued benefits and medical reimbursement for out-of-pocket medical expenses.  To the extent that the appellant argues that the May 2008 submission is an informal claim for accrued benefits, the Board notes that any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant or his representative, may be considered an informal claim.  38 C.F.R. § 3.155 (2013).  Such informal claim must identify the benefit sought.  Id.  In this case, the Board does not find that the VA Form 21-8416, submitted in May 2008, is an informal claim for accrued benefits as it did not identify the benefit sought - accrued benefits.  There is no indication from the May 2008 submission, or any other submission within a year of the Veteran's death, that may be construed as a claim for accrued benefits.

The Board further finds that the Veteran did not have a claim pending at the time of death.  A copy of the Veteran's death certificate of record shows that he died in February 2008.  Prior to his death, the Veteran had last filed a claim with VA in August 2006 and the claim for entitlement to special monthly pension based on the need for aid and attendance was granted in an unappealed October 2006 rating decision.  In an unappealed rating decision from January 2007, the Veteran (claimant) was held to be not competent to handle disbursement of funds.  

Also, in a December 2007 decision, the RO terminated the Veteran's special monthly pension benefits because the Veteran's net worth was sufficient to meet his living expenses.  In this regard, on February 22, 2008, approximately two weeks after the Veteran's death and three months after termination of the Veteran's special monthly pension benefits, the RO received the appellant's submission of an Improved Pension Eligibility Verification Report (EVR) and VA Form 21-8416, Medical Expense Report.  She again submitted a VA Form 21-8416, Medical Expense Report in May 2008.  To the extent that the appellant argues that based on the February 2008 and May 2008 submissions, there was a claim pending and/or that the Veteran was entitled to a reinstatement of special monthly pension benefits, the Board does not find that entitlement to accrued benefits is warranted.  In October 2002 (and effective from November 27, 2002), VA promulgated a regulation specifically limiting the evidence that could be deemed in the file at the date of death.  See Evidence for Accrued Benefits, 67 Fed. Reg. 65,707 (Oct. 28, 2002).  Under that regulation, as is pertinent to the present appeal, "evidence in the file at the date of death" is now defined as "evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  See 38 C.F.R. § 3.1000(d)(4) (2013).  The 2002 amendments deleted provisions from former VA Adjudication Procedures Manual M21-1, to the effect that certain classes of evidence not in the file on the date of death could be considered to permit an award of accrued benefits based on inferences or prospective estimation drawn from information in the file on the date of death.  See Accrued Benefits, 67 Fed. Reg. 9638, 9640 (March 4, 2002).  Further, the amendments clarified what constitutes "evidence necessary to complete the application" under 38 U.S.C.A. § 5121(c) to mean information necessary to establish that the accrued benefits claimant is within the category of persons eligible for accrued benefits, and that circumstances exist which make the claimant the specific person entitled to payment of all or any part of the benefits which may have accrued.

In this case, the appellant submitted financial information with regard to the claimed medical expenses after the Veteran's death.  When the Veteran died, he did not have a claim for special monthly pension benefits pending.  See, e.g., Jones v. West, 136 F.3d. 1296, 1299 (Fed. Cir. 1998), cert, denied, 525 U.S. 834 (1998) (a surviving spouse's claim for accrued benefits is premised on claims that were pending at the time of the Veteran's death); 38 C.F.R. § 3.160(c) (2013) (defining a "[p]ending claim" as "[a]n application, formal or informal, which has not been finally adjudicated.").  Nor does the record suggest that any evidence pertaining to a special monthly pension benefits claim was in VA's possession on or before the date of the Veteran's death.

Based on the above, the Veteran had no pending VA claim at the time of his death, to include a claim for special monthly pension benefits.  As such, because the Veteran had no claims for VA benefits pending at the time of his death and the appellant submitted a claim for accrued benefits more than one year after the Veteran's death, the appellant's claim for accrued benefits must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to accrued benefits is denied.


	(CONTINUED ON NEXT PAGE)



REMAND

In an August 23, 2012 decision, the RO granted the appellant death pension benefits and an additional allowance for aid and attendance.  The August 23, 2012 decision also denied entitlement to accrued benefits (adjudicated above) and entitlement to service connection for the cause of the Veteran's death (identified as service connected death benefits or DIC).  In a statement located in Virtual VA, received by VA on September 24, 2012, the appellant indicated that she disagreed with the decision to not grant her claims.  Resolving reasonable doubt in the appellant's favor, the Board has liberally construed the September 2012 statement as a timely notice of disagreement on the issue of entitlement to service connection for the cause of the Veteran's death.

The claims must be remanded to allow the RO to provide the Veteran with a Statement of the Case (SOC) on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, the issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the issue of entitlement to service connection for the cause of the Veteran's death is REMANDED for the following action:

Provide the appellant with a Statement of the Case as to the issue of entitlement to service connection for the cause of the Veteran's death.  The appellant should be informed that she must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


